
	

113 HR 1857 IH: Student-to-School Nurse Ratio Improvement Act of 2013
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1857
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To make demonstration grants to eligible local
		  educational agencies for the purpose of reducing the student-to-school nurse
		  ratio in public elementary schools and secondary schools.
	
	
		1.Short titleThis Act may be cited as the
			 Student-to-School Nurse Ratio
			 Improvement Act of 2013.
		2.FindingsThe Congress finds the following:
			(1)The American
			 Academy of Pediatrics emphasizes the crucial role of school nurses in the
			 seamless provision of comprehensive health services to children and youth, as
			 well as in the development of a coordinated school health program.
			(2)The school nurse
			 functions as a leader and the coordinator of the school health services team,
			 facilitating access to a medical home for each child and supporting academic
			 achievement.
			(3)School nurses
			 promote wellness and disease prevention to improve health outcomes for our
			 Nation’s children. In addition, school nurses perform early intervention
			 services such as periodic assessments for vision, hearing, and dental problems,
			 in an effort to remove barriers to learning.
			(4)Recent national
			 data indicates 45 percent of public schools have a school nurse all day, every
			 day, while another 30 percent of schools have a school nurse who works part
			 time in one or more schools.
			(5)The American
			 Nurses Association has reported that when there is no registered nurse on the
			 school premises, the responsibility to administer the necessary medications and
			 treatments, and appropriate monitoring of the children falls on the shoulders
			 of administrators, educators, and staff who are ill-prepared to perform these
			 tasks.
			(6)Statistics from
			 the National Center for Educational Statistics indicate that of the 52,000,000
			 students who currently spend their day in schools, 15 to 18 percent of children
			 and adolescents have a chronic health condition.
			(7)A
			 recent study indicated that from 2002 to 2008, the percentage of children in
			 special education with health impairments, due to chronic or acute health
			 problems, increased 60 percent. School nurses use their specialized knowledge,
			 assessment skills, and judgment to manage children’s increasingly complex
			 medical conditions and chronic health illnesses.
			(8)Among adolescents
			 aged 12 to 19 years old, the prevalence of pre-diabetes and diabetes increased
			 from 9 percent to 23 percent between 1999 and 2008. More than 30 percent of
			 children aged 2 to 19 years old are obese or overweight (>85th percentile).
			 In 2008, more than 10 million children in the United States had asthma. The
			 prevalence of food allergies among children under the age of 18 increased 19
			 percent from 1997 to 2007.
			(9)According to the
			 American Academy of Pediatrics, students today face increased social and
			 emotional issues, which enhance the need for preventive services and
			 interventions for acute and chronic health issues. School nurses are actively
			 engaged members of school-based mental health teams and spend nearly 32 percent
			 of their time providing mental health services, including universal and
			 targeted interventions, screenings to identify early warning signs and
			 referrals to medical providers, and crisis planning.
			(10)In 2011, the Bureau of the Census reported
			 9.7 percent of children under the age of 19, which equals 7.6 million children
			 under the age of 19, were without health insurance. Data shows that uninsured
			 children achieve lower educational outcomes than those with health coverage.
			 Children who cannot afford to see a medical provider miss more days of school,
			 experience increased severity of illness, and suffer from disparities in
			 health.
			(11)More than 1.6
			 million children experience homelessness each year in the United States.
			 Homeless children develop increased rates of acute and chronic health
			 conditions, and the stress of their living situation can negatively affect
			 their development and ability to learn. As a result, schools have become the
			 primary access to health care for many children and adolescents. School nurses
			 serve on the frontlines as a safety net for the Nation’s most vulnerable
			 children.
			(12)Communicable and
			 infectious diseases account for millions of school days lost each year. Data
			 illustrate that when students have access to a registered nurse in school,
			 immunization rates increase.
			(13)A 2011 study
			 showed that a school nurse in the building saves principals, teachers, and
			 clerical staff a considerable amount of time that they would have spent
			 addressing health concerns of students, including saving principals almost an
			 hour a day; saving teachers almost 20 minutes a day; and saving clerical staff
			 more than 45 minutes a day. This would amount to a savings of about 13 hours
			 per day in the aggregate for such school personnel.
			(14)Using a formula-based approach, taking into
			 consideration the overall health acuity of the student body and the workload of
			 school nurses, for determining a balanced student-to-school nurse ratio offers
			 a reasonable means for achieving better student outcomes.
			3.Reducing
			 student-to-school nurse ratios
			(a)Demonstration
			 grants
				(1)In
			 generalThe Secretary of Education, in consultation with the
			 Secretary of Health and Human Services and the Director of the Centers for
			 Disease Control and Prevention, may make demonstration grants to eligible local
			 educational agencies for the purpose of reducing the student-to-school nurse
			 ratio in public elementary schools and secondary schools.
				(2)ApplicationTo receive a grant under this section, an
			 eligible local educational agency shall submit to the Secretary of Education an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require, which shall include information with respect to the
			 current ratios of students-to-school nurses, student health acuity levels, and
			 workloads of school nurses in each of the public elementary schools and
			 secondary schools served by the agency.
				(3)PriorityIn
			 awarding grants under this section, the Secretary of Education shall give
			 priority to applications submitted by high-need local educational agencies that
			 demonstrate the greatest need for new or additional nursing services among
			 students in the public elementary secondary and secondary schools served by the
			 agency.
				(4)Matching
			 fundsThe Secretary of Education may require recipients of grants
			 under this section to provide matching funds from non-Federal sources, and
			 shall permit the recipients to match funds in whole or in part with in-kind
			 contributions.
				(b)ReportNot
			 later than 24 months after the date on which a grant is first made to a local
			 educational agency under this section, the Secretary of Education shall submit
			 to the Congress a report on the results of the demonstration grant program
			 carried out under this section, including an evaluation—
				(1)of the
			 effectiveness of the program in reducing the student-to-school nurse ratios
			 described in subsection (a)(1); and
				(2)of the impact of
			 any resulting enhanced health of students on learning, such as academic
			 achievement, attendance, and classroom time.
				(c)DefinitionsFor
			 purposes of this section:
				(1)ESEA
			 termsThe terms elementary school, local
			 educational agency, poverty line, and secondary
			 school have the meanings given to those terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				(2)AcuityThe
			 term acuity, when used with respect to a level, means the level of
			 a patient’s sickness, such as a chronic condition, which influences the need
			 for nursing care.
				(3)WorkloadThe
			 term workload, when used with respect to a nurse, means the amount
			 of time the nurse takes to provide care and complete the other tasks for which
			 the nurse may be responsible.
				(4)Eligible local
			 educational agencyThe term eligible local educational
			 agency means a local educational agency in which the student-to-school
			 nurse ratio in each public elementary and secondary school served by the agency
			 is 750 or more students to 1 school nurse.
				(5)High-need local
			 educational agencyThe term high-need local educational
			 agency means a local educational agency—
					(A)that serves not
			 fewer than 10,000 children from families with incomes below the poverty line;
			 or
					(B)for which not less
			 than 20 percent of the children served by the agency are from families with
			 incomes below the poverty line.
					(6)NurseThe
			 term nurse means a licensed nurse, as defined under State
			 law.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section for each of the fiscal years 2014
			 through 2018.
			
